The undertaking required by subdivision 3 of section 15 (75 Ohio L. 806), to stay the execution of an order of *672sale of mortgaged property, ought to provide against, waste and for the value of the use arid occupation, as well as for the payment of the deficiency arising from the sale, where the payment of such deficiency is ordered. The statute prescribes a general rule for such undertaking, and is intended for the protection of other lienholders affected by the delay, as well as the mortgagee who may be entitled to payment of a deficiency.

Motion granted.